Citation Nr: 0736149	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service while in Vietnam.

The Board notes that the veteran's complete service personnel 
file was received at the Philadelphia RO in April 2007, after 
the issuance of the last supplemental statement of the case 
(SSOC).  The personnel file contains records which are not 
duplicates of those previously considered, and which may be 
relevant to the claim.

In September 2007, the Board advised the veteran that these 
records had not been reviewed by the RO and asked whether he 
wished to waive RO consideration of these records.  The 
veteran did not respond.  Since the veteran has not submitted 
a waiver of RO jurisdiction over those records, this claim 
must be remanded so that these records can be reviewed by the 
RO in the first instance.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

On his claim form, the veteran attributes his PTSD to his 
service with artillery units in Vietnam; receiving rocket and 
mortar fire.  In the veteran's substantive appeal Form 9, he 
attributes his trauma while in service to incidents at Duc 
Pho.  On the veteran's PTSD questionnaire, he states that he 
saw many killed and wounded around him, but does not remember 
names or dates.  Additionally, the veteran's personnel 
records indicate that the veteran was in Vietnam from 
November 1969 to February 1971 serving as an ammunition 
handler with an artillery battery.  On remand, the veteran 
should be provided another opportunity to submit detailed 
information concerning his claimed stressors.  If sufficient 
information regarding stressors is provided, an attempt to 
verify the veteran's claimed stressor(s) through official 
sources should be made. 

Additionally, a March 2003 treatment report noted the veteran 
indicating that he received treatment just after leaving 
service for psychiatric disorders.  The veteran should be 
asked to identify the name of the treating physician and 
place of this treatment so that such records can be 
requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Additionally, the Board observes that the veteran has not 
been provided a fully compliant notice letter pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Thus, the RO should 
send the veteran a letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding his claim for service connection.  The 
letter should also explain what is necessary to substantiate 
a disability rating and effective date of an award if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding the claim 
for service connection.  The letter should 
also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for psychiatric 
problems, to include the provider who 
treated him shortly after his discharge 
from service.  After securing the 
necessary release, the RO/AMC should 
obtain these records, as well as any 
ongoing mental health records from the 
Coatesville VAMC since January 2007.  

3.  Ask the veteran to provide detailed 
information concerning his claimed 
stressor(s) pertaining to rocket and 
mortar fire, to include dates within a 
two-month time frame, the place of the 
attacks, and the names of those injured or 
killed.  If sufficient information is 
provided, verify the stressors through 
official sources.

4.  After completing any additional 
development deemed necessary, the RO/AMC 
should then re-adjudicate the claim for 
service connection for PTSD, with 
consideration of all additional evidence 
received since the last supplemental 
statement of the case.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

